DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Gu et al. (CN104670183).
Re claim 1, Gu et al. disclose a brake mechanism, comprising: a brake assembly (2), the brake assembly being mounted on a vehicle frame; the brake assembly comprising a brake pad (end of 2), and a position of the brake pad being adjustably disposed, such that the brake pad has a first position (Fig. 1) and a second position (Fig. 2); wherein, when the brake pad is located at the first position, the brake pad is in 

Re claims 2 and 17, Gu et al. disclose wherein, when the brake pad is located at the first position, the brake pad (2) is in contact with an outer tire surface of the tire (1). (Fig. 1)

Re claims 3 and 18, Gu et al. disclose wherein wherein, the brake pad (2) is rotatably provided relative to the vehicle frame, such that the brake pad has the first position and the second position.  (Fig. 1-2)

Re claim 4, Gu et al. disclose wherein, the brake assembly (2) further comprises: an elastic member (10), one end of the elastic member being connected with the brake pad (2), and another end (12) of the elastic member being connected with the vehicle frame (12), the elastic member being telescopic, to provide driving force driving the brake pad to move to the second position from the first position.

Re claim 5, Gu et al. disclose wherein, the elastic member (10) is a spring.

Re claim 6, Gu et al. disclose wherein wherein, the brake assembly (2) further comprises: a drive part (6) connected with the vehicle frame; wherein, the drive part is connected with the brake pad (2) in a driving manner, to drive the brake pad to move.



Re claim 8, Gu et al. disclose wherein, the drive part (6) comprises: a connecting shaft (see rotation point between elements 6 and 7 in Fig. 1-2), the connecting shaft being connected with the vehicle frame rotatably; and a drive rod (6), the drive rod being connected with the connecting shaft; wherein, a position of the drive rod is adjustably provided, to drive the connecting shaft to rotate relative to the vehicle frame.

Re claim 9, Gu et al. disclose wherein, the drive rod (6) comprises: a first rod section (6), the first rod section being connected with the connecting shaft; and a second rod section (7), the second rod section being connected with one end of the first rod section far away from the connecting shaft; wherein, a first predetermined included angle is provided between the first rod section and the second rod section, and the first predetermined included angle is an obtuse angle. (Fig. 1-2)

Re claim 10, Gu et al. disclose wherein the drive rod further comprises: a third rod section (9), the third rod section being connected with the second rod section (7); wherein, a second predetermined included angle is provided between the third rod section and the second rod section, the second predetermined included angle is an obtuse angle, and the third rod section extends along a direction away from the tire (1). (Fig 1-2)

Re claim 11, Gu et al. disclose wherein, the brake assembly further comprises: a connecting part (11), the connecting part mounted onto the vehicle frame, and the drive part (6) being rotatably provided on the connecting part.

Re claim 12, Gu et al. disclose wherein, the brake assembly further comprises: a connecting part (4,11), the connecting part being configured to be mounted onto the vehicle frame, the connecting shaft (see rotation points in Fig. 1-2) being rotatably connected with the drive part (6), such that the connecting shaft is rotatably provided by the connecting part relative to the vehicle frame.

Re claim 13, Gu et al. disclose wherein, the connecting part comprises a fixed block (4) and a chucking plate (11) cooperating with the fixed block, the fixed block is connected with the vehicle frame fixedly, the chucking plate is detachably connected with the fixed block (See bolts in fig 1-2), and a chucking through hole allowing the connecting shaft to pass through is formed between the chucking plate and the fixed block, such that the connecting shaft is rotatably provided on the vehicle frame.

Re claims 14 and 15, Gu et al. disclose wherein, the brake mechanism comprises a plurality of brake pads (2), the plurality of brake pads are provided at intervals, and the plurality of brake pads are provided in one-to-one correspondence with a plurality of tires (1).  (Fig. 4)


Re claims 16 and 20, Gu et al. disclose a power platform, comprising a brake mechanism, a vehicle frame and a power mechanism, wherein the brake mechanism is the brake mechanism as claimed in claim 1, the brake mechanism is provided on the vehicle frame, and the power mechanism is connected with the vehicle frame in a driving manner. (Fig. 1-4)

Re claim 19, Gu et al. disclose wherein, the power mechanism comprises at least two tires (1), quantity of brake pads of the brake mechanism is the same as that of the tires, and a plurality of the brake pads are provided in one-to-one correspondence with the at least two tires.  (Fig. 4)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moody, Otaola Amirola, Bennett, Rivera, Block, Dunlap, Urbanietz, Gaus and Sommer teach similar brake mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657


MTW
November 18, 2021